Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY CRIMINAL COURT NO. 4 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th of April, 2015, the cause
on appeal to revise or reverse the judgment between

STEVE OROCIO, Appellant                              On Appeal from the County Criminal Court
                                                     No. 4, Dallas County, Texas
No. 05-14-01505-CR          V.                       Trial Court Cause No. M13-15128-E.
                                                     Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                         Justices Myers and Brown participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 10th day of July, 2015.




                                                                       LISA MATZ, Clerk